Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This action is in response to the applicant’s filing on May 03, 2022. Claims 1-22 are pending. 

Response to Amendment and Arguments
In response to applicant's amendments, claims rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is hereby withdrawn. 

In respond to applicant's arguments based on the filed amendment with respect to 35 U.S.C. 103 rejections of said previous office action have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kelty et al. US2009/0021385 (“Kelty”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 11-15, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. US2019/0126939 in view of Noguchi et al. US2019/0276036 (“Noguchi”) further in view of Kelty et al. US2009/0021385 (“Kelty”).

Regarding claim(s) 1, 12. Zhao discloses a device for controlling a traveling characteristic of a vehicle, the device comprising: 
a user terminal configured to configure and display a screen for a setting mode (Fig. 3A illustrates a user terminal) on which one or more parameter values configured to determine drivability and traveling characteristic of the vehicle is displayed and from which a driver performs a change and a setting to the displayed one or more parameter values (adjustable vehicle parameter of a vehicle terminal (101))
a controller provided in the vehicle, configured to receive a parameter value that results from the driver performing the change and the setting, from the user terminal (para. 14, e.g. based on the vehicle parameter that has been updated, an instruction to control the vehicle; para. 80-para. 84, Vehicle parameters of different types); and 
a communication unit configured to make a connection between the user terminal and the controller in such a manner that transmission and reception of a parameter value is possible (para. 11, para. 12, e.g. based on the adjustable vehicle parameter of the vehicle and via a communication connection with a display, the display to present a setting interface;), 
Zhao does not explicitly teach and further configured to apply the received parameter value to control logic for controlling a traveling state of the vehicle; wherein the traveling state of the vehicle is controlled based on the parameter value that results from the user performing the change and the setting in the user terminal and is applied to the control logic, and thus the drivability and the traveling characteristic of the vehicle depending on the controlled traveling state are provided to the driver.
Noguchi teaches another vehicle system and method and additional to apply the received parameter value to control logic for controlling a traveling state of the vehicle; wherein the traveling state of the vehicle is controlled based on the parameter value that results from the user performing the change (fig. 2, parameter that varies between 0% and 100%. And fig. 3, para. 190-para. 191, e.g. Thereafter, the driver characteristic estimation portion 17 determines whether the motorcycle 10 is in a traveling state on the basis of the detected value of the sensor of the vehicle speed sensor 116 and other parts (step S6).)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Zhao by incorporating the applied teaching of Noguchi to improve vehicle control states based on user defined parameters. 
Zhao also silent to wherein the controller, the interface unit, and the communication unit are provided inside of the vehicle, except for the user terminal. Instead, Zhao teaches a vehicle terminal 101 is used to performing the change setting to a parameter value while installed inside the vehicle.
Kelty teaches another vehicle control system and method. Specifically a user terminal such as mobile device that change the charge status and settings or other vehicle parameters via a communication between the electric vehicle and user (para. 30).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Zhao by incorporating the applied teaching of Kelty to allow user to make changes to vehicle parameters and as such to improve vehicle controls based on user defined parameters. 

	Regarding claim(s) 2. Zhao modified by Noguchi and Kelty further teaches an additional controller configured to receive the parameter value that results from the driver performing the change and the setting, from the controller, to apply the parameter value to the control logic, and to control the traveling state of the vehicle according to the control logic to which the parameter value is applied (fig. 3A different parameter value can be changed based on driver preferences).

Regarding claim(s) 3, 13. Zhao modified by Noguchi and Kelty further teaches wherein the one or more parameter values include at least one or several of parameter values of maximum motor torque, a feeling of start and acceleration, a feeling of deceleration, an amount of regenerative braking, an air-conditioning limit mode, a maximum speed limit, and responsiveness that determine the drivability and the traveling characteristic of the vehicle (fig. 3A different parameter value can be changed based on driver preferences).

Regarding claim(s) 4, 14, 15. Zhao is silent to wherein the controller is configured to receive multiple parameter values that result from performing the setting for multiple parameters that determine the drivability and the traveling characteristic of the vehicle, wherein the multiple parameters include at least one or several of the maximum motor torque, the feeling of start and acceleration, the feeling of deceleration, the amount of regenerative braking, the air-conditioning limit mode, the maximum speed limit, and the responsiveness, and, wherein the screen for the setting in the user terminal includes an adjustment bar that is configured to display and adjust the multiple parameter values in the shape of a bar graph, and a spider chart that is configured to display and adjust the multiple parameter values in the shape of a polygon.
Noguchi further teaches changing vehicle parameters using adjustment bar (fig. 2) and by dragging a point from one place to another (fig. 3).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Zhao by incorporating the applied teaching of Noguchi to improve vehicle control states based on user defined parameters. 

Regarding claim(s) 11. Zhao is silent to an external server that receives the parameter value that results from the driver performing the change and the setting, from the user terminal or the controller of the vehicle, wherein, in a case where the user terminal of the driver who performs the change and the setting to the parameter value, or a user terminal of a different driver makes a request, the external server transmits the stored parameter value to the user terminal that makes the request.
Noguchi further teaches external server that receives the parameter value that results from the driver performing the change and the setting (para. 24, para. 28, e.g. the driving assistance system (50), the server device (3) includes a first classification portion (326) that compares the skill evaluation parameter of each driver with a preset threshold, and classifies the each driver into a preset category according to a comparison result.)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Zhao by incorporating the applied teaching of Noguchi to improve vehicle control states based on user defined parameters from an external server. 
Regarding claim(s) 21 and 22. Zhao modified by Noguchi and Kelty further teaches wherein the user terminal is a terminal in which software in which the driver performs the change and the setting to the parameter value relating to the drivability and the traveling characteristic of the vehicle is installed, or is a smart device in which an application for performing the change and the setting to the parameter value, which is downloaded by the driver, is installed (Kelty: para. 30, e.g. Such portable communication devices may be placed in a home or at another location of the user 20, so the user 20 may check or change the charge status and settings or other vehicle parameters. This communication between the electric vehicle 12 and user 20 or user 20 and electric vehicle 12 enables a plurality of scenarios through which the communication will have specific functions with respect to the propulsion system and other internal components of the electric vehicle 12. In one contemplated controlling methodology for the communication interface 10, the user 20 may be capable of querying or monitoring the electric vehicle's battery pack and cells 26 for its state of charge (SOC).).

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. US2019/0126939 in view of Noguchi and Kelty further in view of Cho et al. US2012/0143413 (“Cho”).

Regarding claim(s) 5, 16. Zhao is silent wherein the user terminal receives vehicle fuel efficiency and information on available energy of a battery that supplies electric power to a vehicle drive motor, from the controller, calculates a distance to empty (DTE) from the parameter value that results from the driver performing the change and the setting, and from the vehicle fuel efficiency and the available energy of the battery that are received, and displays the calculated distance to empty.
Cho teaches another vehicle system and method additionally a method includes a device and a method for calculating a distance to empty of an electric vehicle which can reduce an initial error in estimating a distance to empty of an electric vehicle. The device and the method for calculating a distance to empty of an electric vehicle can provide more accurate DTE information from the start to the end of traveling by reducing the earlier error, in estimating the DTE from the amount of the presently remaining fuel (the amount of remaining capacity of a battery) of the electric vehicle (fig. 1, abstract, para. 28.)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Zhao by incorporating the applied teaching of Cho to improve vehicle control states based on battery state of charge and improve efficiency.  

Allowable Subject Matter
Claims 6-10 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571 272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRUC M DO/Primary Examiner, Art Unit 3666